FILED
                                                                      Jan 14 2019, 8:36 am

                                                                           CLERK
                                                                       Indiana Supreme Court
                                                                          Court of Appeals
                                                                            and Tax Court




ATTORNEYS FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Megan Shipley                                              Bryan H. Babb
Valerie K. Boots                                           Sarah T. Parks
Marion County Public Defender Agency                       Anna Kirkman
Indianapolis, Indiana                                      Bose McKinney & Evans LLP
                                                           Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the                                       January 14, 2019
Commitment of C.N.                                         Court of Appeals Case No.
                                                           18A-MH-641
C.N.
                                                           Appeal from the Marion Superior
Appellant/Respondent,                                      Court
        v.                                                 The Honorable Kelly Scanlan,
                                                           Commissioner
Eskenazi Health/Midtown                                    The Honorable Steven R.
CMHC,                                                      Eichholtz, Judge

Appellee/Petitioner.                                       Trial Court Cause No.
                                                           49D08-1802-MH-6841



Pyle, Judge.




Court of Appeals of Indiana | Opinion 18A-MH-641 | January 14, 2019                            Page 1 of 8
                                           Statement of the Case
[1]   C.N. (“C.N.”) appeals the trial court’s order for his involuntary regular civil

      commitment.1 He argues that: (1) the trial court’s order was defective because

      it contained only the commissioner’s signature and lacked the required judge’s

      signature; (2) there was insufficient evidence to prove that he was “gravely

      disabled;” (3) there was insufficient evidence to support the trial court’s forced

      medication order; and (4) there was insufficient evidence that he needed to be

      committed for longer than ninety days. Because we conclude that there was

      insufficient evidence to prove that C.N. was “gravely disabled,” we reverse the

      trial court’s decision and remand for the trial court to vacate the order of regular

      commitment.2


[2]   We reverse and remand with instructions.




      1
       In Civil Commitment of T.K. v. Dep't of Veterans Affairs, 27 N.E.3d 271, 273 n. 1 (Ind. 2015), the Indiana
      Supreme Court explained:
               In Indiana, an adult person may be civilly committed either voluntarily or involuntarily.
               Involuntary civil commitment may occur under four circumstances if certain statutorily
               regulated conditions are satisfied: (1) “Immediate Detention” by law enforcement for up to 24
               hours; (2) “Emergency Detention” for up to 72 hours; (3) “Temporary Commitment” for up to
               90 days; and (4) “Regular Commitment” for an indefinite period of time that may exceed 90
               days.
      (internal citations omitted).
      2
        As a preliminary matter, we note that C.N. is correct that Indiana law expressly bars the commissioner
      from entering a final appealable order in this case. See T.W. v. St. Vincent Hospital and Health Care Center, Inc.,
      _ N.E.3d _, 2018 WL 6072342 at *2 (Ind. Ct. App. Nov. 21, 2018) (citing IND. CODE § 33-23-5-8), trans.
      pending. However, C.N. has waived appellate review of this issue because he did not object to the
      commitment order at any point prior to this appeal. See T.W. at *3. Further, because we reverse the
      commitment order, we need not address whether there was sufficient evidence to support the trial court’s
      forced medication order or whether there was sufficient evidence that C.N. needed to be committed for
      longer than ninety days.

      Court of Appeals of Indiana | Opinion 18A-MH-641 | January 14, 2019                                     Page 2 of 8
                                                       Issue
              Whether there was sufficient evidence to support the trial court’s
              regular commitment of C.N.

                                                      Facts
[3]   In February 2018, Eskenazi Health/Midtown Community Mental Health

      (“Eskenazi”) filed an application for the emergency detention of C.N. The

      physician completing the application alleged that C.N. was gravely disabled

      and a danger to himself because he had “an established history of Bipolar

      Disorder with Psychotic features, [was] not in treatment, ha[d] grandiose

      delusions of being a special agent, and ha[d] entered [a] secure government area

      recently under false pretenses.” (App. Vol. 2 at 12). Based on this application,

      the trial court issued an order authorizing the emergency detention of C.N.


[4]   Following C.N.’s detention, Eskenazi filed a report that included a physician’s

      statement from Dr. Aimee Patel (“Dr. Patel”). In this statement, Dr. Patel

      alleged that C.N. needed to be committed to an appropriate facility because he

      was gravely disabled. Specifically, Dr. Patel alleged that C.N. was unable to

      provide for his food, clothing, shelter, or other essential human needs and had a

      substantial impairment that resulted in his inability to function independently.

      Dr. Patel also alleged that C.N. had “lost housing and employment due to

      symptoms.” (App. Vol. 2 at 23).


[5]   At C.N.’s commitment hearing, Dr. Patel testified that she had examined C.N.,

      and that although he had “historically carried a diagnosis of bi-polar disorder,”

      Dr. Patel had “adjusted” his diagnosis to schizoaffective disorder. (Tr. 8). Dr.

      Court of Appeals of Indiana | Opinion 18A-MH-641 | January 14, 2019          Page 3 of 8
      Patel further testified that C.N. was gravely disabled as demonstrated by his

      recent eviction from his housing. Dr. Patel also testified that C.N. was

      employed and that he was eating and taking care of his hygiene needs while at

      Eskenazi. In addition, Dr. Patel testified that C.N. was “convinced that he

      [was] a police officer, that he work[ed] for the FBI. That he ha[d] had

      involvement with the DEA.” (Tr. 12). She also testified that C.N. had recently

      had weapons and a gas mask confiscated from his apartment. Dr. Patel

      recommended that C.N. be detained pursuant to a regular rather than a

      temporary commitment order. She also recommended that he be transferred to

      outpatient care when his condition stabilized and that he be ordered to take all

      medications as prescribed at that time. During cross-examination, Dr. Patel

      acknowledged that following his eviction, C.N. had moved in with his

      significant other.


[6]   Also at the hearing, Indianapolis Metropolitan Police Department Behavioral

      Health Detective Lance Dardeen (“Detective Dardeen”) testified that he had

      visited C.N. at home in December 2017. Although Detective Dardeen had not

      observed any weapons during the visit, the detective knew that a plastic hybrid

      BB gun had been removed from C.N.’s home earlier in December. During the

      twenty-minute visit, Detective Dardeen believed that C.N. had shown signs of

      mental illness such as disorganized thoughts and delusions. The detective

      opined that C.N.’s delusions would make him dangerous to the public.

      Detective Dardeen further testified that body armor, a gas mask, and a military




      Court of Appeals of Indiana | Opinion 18A-MH-641 | January 14, 2019        Page 4 of 8
      “footlocker type of thing” had been found in C.N.’s house earlier in the month.

      (Tr. 22).


[7]   C.N. testified that he had never stated that he was an official member of the

      police department or the FBI. He also testified that he was employed at a home

      improvement company and that he earned ten to fifteen dollars an hour

      depending on the job. C.N. further testified that he was living with his

      significant other in a house that she had recently inherited from her

      grandmother. C.N. explained that he was helping his significant other “get that

      house back in shape and fixed up.” (Tr. 28).


[8]   At the conclusion of the hearing, the trial court concluded that C.N. suffered

      from the mental illness schizoaffective disorder and that he was gravely

      disabled because he was demonstrating a substantial impairment in his

      judgment and reasoning that resulted in his inability to function independently.

      The trial court further concluded that it did “not find admissible clear and

      convincing evidence that [C.N.] was a danger to himself or others.” (Tr. 35).

      Thereafter, the trial court granted Eskenazi’s Petition for C.N.’s regular

      commitment for a period of time expected to exceed ninety days. The trial

      court also ordered C.N. to take all medications as prescribed upon attaining

      outpatient status. C.N. now appeals.


                                                   Decision
[9]   C.N. argues that the trial court erred in ordering his regular commitment

      because there was insufficient evidence to prove that he was “gravely disabled”

      Court of Appeals of Indiana | Opinion 18A-MH-641 | January 14, 2019          Page 5 of 8
       as required by statute. See IND. CODE § 12-7-2-96. In reviewing the sufficiency

       of the evidence to support a civil commitment, “‘an appellate court will affirm

       if, considering only the probative evidence and the reasonable inferences

       supporting it, without weighing evidence or assessing witness credibility, a

       reasonable trier of fact could find the [necessary elements] proven by clear and

       convincing evidence.’” Commitment of M.E. v. Dep’t of Veteran’s Affairs, 64
N.E.3d 855, 861 (Ind. Ct. App. 2016) (quoting T.K., 27 N.E.3d at 273)

       (internal quotation omitted)).


[10]   INDIANA CODE § 12-26-2-5(e) provides that the petitioner in a case involving

       the involuntary commitment of a mentally ill individual must prove by clear

       and convincing evidence that: (1) the individual is mentally ill and either

       dangerous or gravely disabled; and (2) detention or commitment of that

       individual is appropriate. Clear and convincing evidence requires proof that the

       existence of a fact is “highly probable.” M.E., 64 N.E.3d at 861. “‘There is no

       constitutional basis for confining a mentally ill person who is not dangerous

       and can live safely in freedom.’” Id. (quoting Commitment of J.B. v. Midtown

       Mental Health Ctr., 581 N.E.2d 448, 451 (Ind. Ct. App. 1991), trans. denied).


[11]   C.N. does not dispute the trial court’s finding that he is mentally ill. However,

       he argues that there was insufficient evidence to support the trial court’s finding

       that he is gravely disabled. INDIANA CODE § 12-7-2-96 defines “gravely

       disabled” as:


               A condition in which an individual, as a result of mental illness,
               is in danger of coming to harm because the individual:
       Court of Appeals of Indiana | Opinion 18A-MH-641 | January 14, 2019          Page 6 of 8
                        (1) is unable to provide for that individual’s food, clothing,
                        shelter, or other essential human needs; or

                        (2) has a substantial impairment or an obvious
                        deterioration of that individual’s judgment, reasoning, or
                        behavior that results in the individual’s inability to
                        function independently.

[12]   Because this statute is written in the disjunctive, a trial court’s finding of grave

       disability generally survives if we find that there was sufficient evidence to

       prove either that the individual was unable to provide for his basic needs or that

       his judgment, reasoning, or behavior was so impaired or deteriorated that it

       resulted in his inability to function independently. Commitment of B.J. v.

       Eskenazi Hosp./Midtown CMHC, 67 N.E.3d 1034, 1039 (Ind. Ct. App. 2016).

       Here, however, the trial court concluded that C.N. was gravely disabled only

       because he had demonstrated a substantial impairment in his reasoning that

       resulted in his inability to function independently.


[13]   Our review of the evidence reveals otherwise. Specifically, the evidence reveals

       that C.N. supported himself with a job working for a home improvement

       company where he earned ten to fifteen dollars per hour. He also lived with his

       significant other in a house that she had inherited from her grandmother. C.N.

       was helping his significant other fix up the house. This evidence simply does

       not support the trial court’s conclusion that C.N. was gravely disabled. See

       T.K., 27 N.E.3d at 276 (explaining that commitment because of grave disability

       lacked clear and convincing evidence where the committed person rented his

       own home, lived by himself, held full time employment, and owned two


       Court of Appeals of Indiana | Opinion 18A-MH-641 | January 14, 2019               Page 7 of 8
       vehicles while making payments on a third); B.J., 67 N.E.3d at 1040

       (concluding that the evidence was insufficient to support a finding of grave

       disability where B.J. “acted as a normal, productive member of society,”

       maintaining a full-time job, and living with his parents).


[14]   We further note that although there was testimony that C.N. had an extreme

       interest in law enforcement and had possessed a plastic BB gun, a gas mask,

       and a military footlocker, there is no evidence that he was criminally charged in

       connection with his interest or possessions. The United States Supreme Court

       has held that, since everyone exhibits some abnormal conduct at one time or

       another, “loss of liberty [through a commitment] calls for a showing that the

       individual suffers from something more serious than is demonstrated by

       idiosyncratic behavior.” Addington v. Texas, 441 U.S. 418, 426-27 (1979).


[15]   Finding insufficient evidence to support the C.N.’s involuntary regular

       commitment, we reverse the trial court’s decision and remand for the trial court

       to vacate the commitment.


[16]   Reversed and remanded with instructions.


[17]   Najam, J., and Crone, J., concur.




       Court of Appeals of Indiana | Opinion 18A-MH-641 | January 14, 2019       Page 8 of 8